Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/335,773 filed on 3/22/19. Claims 1-11 are pending. Claims 12-18 are withdrawn from consideration due to a restriction requirement. 
Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/21.
Applicant’s election without traverse of Invention I in the reply filed on 1/12/21 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-182242A to Hayashi et al (applicant cited reference).
Claim 1
Hayashi discloses in Figs 3 & 4,
A secondary drive unit for an all-wheel drive vehicle having left and right secondary drive wheels which are selectively connected to a drive source through the secondary drive unit (see abstract), the secondary drive unit housing a main shaft (e.g. 21) operatively coupled to the drive source, the secondary drive unit comprising: a secondary drive unit (SDU) housing (e.g. HSG) the housing defining a first section for receiving the main shaft (Fig. 3), and the housing defining a second section for enclosing a twin clutch assembly (e.g. 30 + 40), a left output shaft (e.g. 12b) concentric with the main shaft, the left output shaft for transferring torque to the left secondary drive wheel; a right output shaft (e.g. 12a) coaxial with the left output shaft, the right output shaft for transferring torque to the right secondary drive wheel; the twin clutch assembly having: a clutch housing (e.g. 24) connected to the main shaft, a left clutch (e.g. 40) for selectively connecting the left output shaft and the clutch housing, a right clutch (e.g. 30) for selectively connecting the right output shaft and the clutch housing, and a rigid center plate (e.g. 25) extending from an inner wall of the clutch housing, the rigid center plate separating the left and right clutches.
Claim 2
The secondary drive unit of claim 1 wherein the second section of the SDU housing is located wholly on one side of the first section of the SDU housing (Fig. 3).
Claim 3
The secondary drive unit of claim 1 or claim 2 wherein the right output shaft is piloted and supported by the left output shaft (Figs 3 & 4 via 32 shaft 12b supported by the other shaft (e.g. 12a)).
Claim 4
The secondary drive unit of claim 1 wherein the right clutch comprises a set of right separator plates integrated into the clutch housing and interleaved with a set of right friction disks (e.g. 34 & 35) carried by the right output shaft and wherein the left clutch comprises a set of left separator plates integrated into the clutch housing and interleaved with a set of left friction disks (e.g. 44 & 45) carried by the left output shaft, the sets of left and right separator plates being separated by the center plate and the sets of left and right friction disks being separated by the center plate.
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659